PLAINTIFF in error, hereinafter referred to as defendant, was convicted of receiving stolen property and sentenced to the penitentiary for a term of three to four years. To review that judgment he prosecutes this writ and requests final disposition of the cause on application for supersedeas.
There are but three assignments of error, which are *Page 253 
argued as one and admittedly covered by the contention that the court erroneously excluded evidence that at a time and place where defendant's person and premises were searched the property was not found. The only authority cited in the briefs is 10 Rawle C. L. 925-927.
It is conceded by defendant's counsel that possession of the stolen goods is not an essential element of proof of receiving, but contended that nonpossession tends to negative receiving. Instances of the kind may be conceived but this is not one of them. Here the people did not prove or claim possession, but did claim and offer evidence that a part of the goods had been sold and the remainder stored elsewhere. Hence the rejected testimony was immaterial. We get no aid from the authority cited. The general rule is here applicable. Evidence of defendant's guilt was overwhelming and practically undisputed. He did not take the stand. The assignments are without merit. The judgment is affirmed.
MR. JUSTICE YOUNG and MR. JUSTICE HOLLAND concur.